            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 1 of 27



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
124 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs,
FLSA Collective Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALBERTO MONTALVO,
DANIEL HURTADO,
FREDY RAMIREZ,
JOSE RICARDO LOPEZ,
MARIO VARGAS,
MAURICIO SANTOS, and
VICTOR HUGO SERRANO,
on behalf of themselves,
FLSA Collective Plaintiffs, and the Class,         Case No.:

                      Plaintiffs,                  CLASS AND COLLECTIVE
                                                   ACTION COMPLAINT
                      v.
                                                   Jury Trial Demanded
FIG & OLIVE FOUNDERS LLC,
FIG & OLIVE USA INC.,
FIG & OLIVE HOLDING LLC,
FIG & OLIVE FIFTH AVENUE LLC
      d/b/a FIG & OLIVE FIFTH AVENUE,
FIG & OLIVE THIRTEEN STREET LLC
      d/b/a FIG & OLIVE MEATPACKING,
FIG & OLIVE INC.
      d/b/a FIG & OLIVE UPTOWN,
LAURENT HALASZ,
JEAN PIERRE HALASZ,
SEBASTIAN GAULT,
and CHRISTOPHER MEAKER,

                      Defendants.
                                             ___
             Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 2 of 27



       Plaintiffs ALBERTO MONTALVO, DANIEL HURTADO, FREDY RAMIREZ, JOSE

RICARDO LOPEZ, MARIO VARGAS, MAURICIO SANTOS, and VICTOR HUGO

SERRANO (collectively, “Plaintiffs”), on behalf of themselves and others similarly situated, by

and through their undersigned attorneys, hereby file this class and collective action Complaint

against Defendants FIG & OLIVE FOUNDERS LLC, FIG & OLIVE USA INC., FIG & OLIVE

HOLDING LLC, FIG & OLIVE FIFTH AVENUE LLC d/b/a FIG & OLIVE FIFTH AVENUE,

FIG & OLIVE THIRTEEN STREET LLC d/b/a FIG & OLIVE MEATPACKING, FIG &

OLIVE INC. d/b/a FIG & OLIVE UPTOWN (collectively, the “Corporate Defendants”),

LAURENT HALASZ, JEAN PIERRE HALASZ, SEBASTIAN GAULT, and CHRISTOPHER

MEAKER (collectively, the “Individual Defendants”; and together with the Corporate

Defendants, “Defendants”), and state as follows:

                                        INTRODUCTION

      1.    Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§

201 et. seq. (“FLSA”), that they are entitled to recover from Defendants: (1) unpaid wages due to

time-shaving; (2) unpaid wages due to invalid tip credit, (3) illegal retention of gratuities, (4)

liquidated damages, and (5) attorneys’ fees and costs.

      2.    Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”), they

are entitled to recover from Defendants: (1) unpaid wages due to time-shaving; (2) unpaid wages

due to invalid tip credit, (3) illegal retention of gratuities, (4) statutory penalties, (5) liquidated

damages, and (6) attorneys’ fees and costs.




                                                  2
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 3 of 27



                                 JURISDICTION AND VENUE

      3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b), 28

U.S.C. §§ 1331, 1337 and 1343 and has supplemental jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1367.

      4.   Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391.

                                             PARTIES

      5.   Plaintiff ALBERTO MONTALVO is a resident of New York County, New York.

      6.   Plaintiff DANIEL HURTADO is a resident of Bronx County, New York.

      7.   Plaintiff FREDY RAMIREZ is a resident of Queens County, New York.

      8.   Plaintiff JOSE RICARDO LOPEZ is a resident of Bronx County, New York.

      9.   Plaintiff MARIO VARGAS is a resident of Queens County, New York.

     10.   Plaintiff MAURICIO SANTOS is a resident of Queens County, New York.

     11.   Plaintiff VICTOR HUGO SERRANO is a resident of Bronx County, New York.

     12.   Defendants operate a chain of restaurants as a single integrated enterprise under the

trade name “Fig & Olive” stores throughout the United States. Defendants own and operate Fig

& Olive restaurants at the following locations in New York City:

           a. 10 East 52nd Street, New York, New York 10022 (the “Fifth Avenue” location);

           b. 420 West 13th Street, New York, New York 10014 (the “Meatpacking” location);

              and

           c. 808 Lexington Avenue, New York, New York 10065 (the “Uptown” location)

              (collectively, the “Restaurants”).

     13.   The Restaurants are operated by Defendants as a single integrated enterprise. The

Restaurants are commonly owned by Corporate Defendants FIG & OLIVE FOUNDERS LLC,



                                                   3
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 4 of 27



FIG & OLIVE USA INC., FIG & OLIVE HOLDING LLC., and the Individual Defendants. The

Restaurants are advertised on the following website: https://www.figandolive.com/. Specifically,

the Restaurants are engaged in related activities, share common ownership, and have a common

business purpose:

           a. All of the Restaurants share similar menus, with many identical menu items;

           b. Supplies are interchangeable among the Restaurant locations;

           c. Employees are interchangeable among the Restaurant locations; and

           d. The Restaurants share payroll methods and have a single, centralized system of

              labor relations for employees, including employee scheduling. For example, and

              attached hereto as Exhibit A, is true and correct copy of Defendants’ “Fig &

              Olive Server Master Schedule” depicting Plaintiff FREDY RAMIREZ’ work

              schedule for the week of September 24, 2018, where he was scheduled to cover

              six (6) consecutive work shifts, from Monday to Friday, at Defendants’ Uptown

              Restaurant location, and which also provides that Plaintiff FREDY RAMIREZ

              would return to the Fifth Avenue location for work shifts that Saturday and

              Sunday.

     14.   Corporate Defendant FIG & OLIVE FOUNDERS LLC is a foreign limited liability

company organized under the laws of the State of Delaware, with an address for service of

process located at 133 West 19th Street, Suite 300, New York, New York 10011.

     15.   Corporate Defendant FIG & OLIVE USA INC. is a foreign limited liability company

organized under the laws of the State of Delaware, with an address for service of process located

at c/o Corporation Service Company, 80 State Street, Albany, New York 12207.




                                               4
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 5 of 27



     16.   Corporate Defendant FIG & OLIVE HOLDING LLC is a foreign limited liability

company organized under the laws of the State of Delaware, with an address for service of

process located at 254 West 31st Street, 7th Floor, New York, New York 10001.

     17.   Corporate Defendant FIG & OLIVE FIFTH AVENUE LLC d/b/a FIG & OLIVE

FIFTH AVENUE is a foreign limited liability company organized under the laws of the State of

Delaware, with a principal place of business located at 10 East 52nd Street, New York, New

York 10022 and an address for service of process located at c/o Corporation Service Company,

80 State Street, Albany, New York 12207.

     18.   Corporate Defendant FIG & OLIVE THIRTEEN STREET LLC d/b/a FIG & OLIVE

MEATPACKING is a foreign limited liability company organized under the laws of the State of

Delaware, with a principal place of business located at 420 West 13th Street, New York, New

York 10014 and an address for service of process located at c/o Corporation Service Company,

80 State Street, Albany, New York 12207.

     19.   Corporate Defendant FIG & OLIVE INC. d/b/a FIG & OLIVE UPTOWN is a

foreign limited liability company organized under the laws of the State of Delaware, with a

principal place of business located at 808 Lexington Avenue, New York, New York 10065 and

an address for service of process located at c/o Corporation Service Company, 80 State Street,

Albany, New York 12207.

     20.   Individual Defendant LAURENT HALASZ is an owner and principal of the

Corporate Defendants. Defendant LAURENT HALASZ exercises operational control as it

relates to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class. Defendant

LAURENT HALASZ frequently visited each of the Restaurant locations. Defendant LAURENT

HALASZ exercises the power to (and also delegates to managers and supervisors the power to)



                                               5
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 6 of 27



fire and hire employees, supervise and control employee work schedules and conditions of

employment, and determine the rate and method of compensation of employees including those

of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times, employees could complain to

Defendant LAURENT HALASZ directly regarding any of the terms of their employment, and

Defendant LAURENT HALASZ had the authority to effect any changes to the quality and terms

of employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees, and to reprimand any employees for performing their job duties

improperly.

     21.      Individual Defendant JEAN PIERRE HALASZ is an owner and principal of the

Corporate Defendants. Defendant JEAN PIERRE HALASZ exercises operational control as it

relates to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class. Defendant

JEAN PIERRE HALASZ frequently visited each of the Restaurant locations. Defendant JEAN

PIERRE HALASZ exercises the power to (and also delegates to managers and supervisors the

power to) fire and hire employees, supervise and control employee work schedules and

conditions of employment, and determine the rate and method of compensation of employees

including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times, employees

could complain to Defendant JEAN PIERRE HALASZ directly regarding any of the terms of

their employment, and Defendant JEAN PIERRE HALASZ had the authority to effect any

changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees, and to reprimand any employees for

performing their job duties improperly.

     22.      Individual Defendant SEBASTIAN GAULT is an owner and principal of the

Corporate Defendants. Defendant SEBASTIAN GAULT exercises operational control as it



                                               6
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 7 of 27



relates to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class. Defendant

SEBASTIAN GAULT frequently visited each of the Restaurant locations. Defendant

SEBASTIAN GAULT exercises the power to (and also delegates to managers and supervisors

the power to) fire and hire employees, supervise and control employee work schedules and

conditions of employment, and determine the rate and method of compensation of employees

including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times, employees

could complain to Defendant SEBASTIAN GAULT directly regarding any of the terms of their

employment, and Defendant SEBASTIAN GAULT had the authority to effect any changes to the

quality and terms of employees’ employment, including changing their schedule, compensation,

or terminating or hiring such employees, and to reprimand any employees for performing their

job duties improperly.

     23.   Individual Defendant CHRISTOPHER MEAKER is an owner and principal of the

Corporate Defendants. Defendant CHRISTOPHER MEAKER exercises operational control as it

relates to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class. Defendant

CHRISTOPHER MEAKER frequently visited each of the Restaurant locations. Defendant

CHRISTOPHER MEAKER exercises the power to (and also delegates to managers and

supervisors the power to) fire and hire employees, supervise and control employee work

schedules and conditions of employment, and determine the rate and method of compensation of

employees including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times,

employees could complain to Defendant CHRISTOPHER MEAKER directly regarding any of

the terms of their employment, and Defendant CHRISTOPHER MEAKER had the authority to

effect any changes to the quality and terms of employees’ employment, including changing their




                                               7
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 8 of 27



schedule, compensation, or terminating or hiring such employees, and to reprimand any

employees for performing their job duties improperly.

      24.     At all relevant times, each of the Corporate Defendants was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA, NYLL and regulations

thereunder.

      25.     At all relevant times, the work performed by Plaintiffs, FLSA Collective Plaintiffs

and Class Members was directly essential to the business operated by Defendants.

      26.     Although Plaintiffs did not work at all of the Restaurants, the Restaurants are

appropriately named in this Complaint through the relevant Corporate Defendants described

above. Because the Restaurants share identical illegal wage and hour policies, the Restaurants

and the relevant Corporate Defendants are properly named on the basis of their outstanding

liability to the Class Members for whom Plaintiffs seek to represent.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

      27. Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt tipped employees,

including but not limited to, food runners, servers, bussers, and bartenders, employed by

Defendants on or after the date that is six (6) years before the filing of the Complaint (“FLSA

Collective Plaintiffs”).

      28.     At all relevant times, Plaintiffs and other FLSA Collective Plaintiffs have been and

are similarly situated, have had substantially similar job requirements and pay provisions, and

have been and are subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules—all of which have culminated in a willful failure and

refusal to pay Plaintiffs and FLSA Collective Plaintiffs their proper wages due to Defendants’



                                                 8
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 9 of 27



time-shaving practices, improperly deducted tip credit, and illegal retention of gratuities. The

claims of Plaintiffs stated herein are essentially the same as those of other FLSA Collective

Plaintiffs.

      29.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purposes of notice and other purposes related

to this action, their names and addresses are readily available from Defendants. Notice can be

provided to FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                       RULE 23 CLASS ALLEGATIONS – NEW YORK

      30.     Plaintiffs bring claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt tipped employees,

including but not limited to, food runners, servers, bussers, and bartenders, employed by

Defendants on or after the date that is six (6) years before the filing of the Complaint (the

“Class,” or “Class Members”).

      31.     The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. The hours assigned and worked, the

position held, and rates of pay for each Class Member may also be determinable from

Defendants’ records. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under F.R.C.P. 23.

      32.     The proposed Class is so numerous such that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.



                                                 9
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 10 of 27



Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests are presently within the sole control of Defendants, there is no

doubt that there are more than forty (40) members of the Class.

      33.   Plaintiffs’ claims are typical of those claims that may be alleged by any member of

the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subjected to the same corporate

practices of Defendants, including (i) mandating unpaid off-the-clock work, (ii) failing to pay

proper tip credit, (iii) illegally retaining gratuities, (iv) failing to provide wage statements in

compliance with the New York Labor Law, and (v) failing to provide wage and hour notices

upon hiring and as required thereafter, pursuant to the New York Labor Law. Defendants’

corporate-wide policies and practices affected all Class members similarly, and Defendants

benefited from the same type of unfair and/or wrongful acts as to each Class member. Plaintiffs

and other Class members sustained similar losses, injuries, and damages arising from the same

unlawful policies, practices, and procedures by Defendants.

      34.   With regard to Plaintiffs and Class members, Defendants failed to pay them proper

wages because Defendants were not entitled to claim any tip credit as Defendants failed to meet

the statutory requirements under the New York Labor Law. Plaintiffs and Class Members

suffered from Defendants’ failure to pay proper wages due to Defendants’ invalid tip credit

allowance because Defendants (i) failed to properly provide tip credit notice at hiring and

annually thereafter; (ii) failed to inform Plaintiffs and Class Members that the tip credit claimed

by Defendants cannot exceed the amount of tips actually received by them; (iii) failed to inform

Plaintiffs and Class Members that all tips received by them are to be retained by them except

pursuant to a valid tip pooling arrangement; (iv) failed to inform Plaintiffs and Class Members



                                                10
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 11 of 27



that tip credit will not apply unless they have been informed of the foregoing tip credit notice

requirement; (iv) claimed a tip credit for all hours worked by Plaintiffs and Class Members

despite having caused Plaintiffs and Class Members to engage in non-tipped duties for hours

exceeding 20% of the total hours worked each week; (v) failed to provide proper wage

statements clearly indicating tip credit allowance for each payment period; and (vi) failed to

accurately keep track of daily tips earned and maintain records thereof. Defendants also kept all

cash tips and illegally retained gratuities or service charges from private events or banquets.

      35.   Plaintiffs are able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

      36.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy—particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because of losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the



                                                 11
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 12 of 27



claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

      37.   Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

      38.   There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

       a.    Whether Defendants employed Plaintiffs and the Class within the meaning of the

             New York law;

       b.    What are and were the policies, practices, programs, procedures, protocols and plans

             of Defendants regarding the types of work and labor for which Defendants did not

             properly pay Plaintiffs and the Class members;

       c.    At what common rate, or rates subject to common methods of calculation, was and

             are Defendants required to pay Plaintiffs and the Class members for their work;



                                                 12
     Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 13 of 27



d.   Whether Defendants properly notified Plaintiffs and the Class members of their

     hourly rates and overtime rates;

e.   Whether Defendants properly provided notice to all tipped employees that

     Defendants were taking a tip credit;

f.   Whether Defendants required Plaintiff and the Class members to perform unpaid

     off-the-clock work;

g.   Whether Defendants accurately tracked the amount of tips earned each day and

     maintained records thereof;

h.   Whether Defendants caused tipped employees to engage in non-tipped duties

     exceeding 20% of each workweek;

i.   Whether Defendants took the proper amount of tip credit allowance for each

     payment period under the New York Labor Law;

j.   Whether Defendants subjected tipped employees to an invalid tip pooling policy;

k.   Whether Defendants retained or failed to remit gratuities to Plaintiffs and Class

     members for events;

l.   Whether Defendants retained or failed to remit cash gratuities to Plaintiffs and Class

     members;

m.   Whether Defendants paid Plaintiffs and Class members the proper wage for all

     hours worked.

n.   Whether Defendants provided proper wage statements informing tipped employees

     of the amount of tip credit taken for each payment period and information required

     to be provided on wage statements under the New York Labor Law; and




                                        13
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 14 of 27



       o.   Whether Defendants provided proper wage notice, at date of hiring and annually

            thereafter, to all non-exempt employees per requirements of the New York Labor

            Law.

                                   STATEMENT OF FACTS

      39.   Plaintiff ALBERTO MONTALVO (“Plaintiff MONTALVO”):

     (a) In or around March 2008, Plaintiff MONTALVO was hired by Defendants to work as a

food runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff MONTALVO continues

to work for Defendants at the Fifth Avenue Restaurant.

     (b) Throughout Plaintiff MONTALVO’s employment with Defendants, Plaintiff

MONTALVO was regularly scheduled to work from 11:45am to 9:00pm, for two (2) days per

week, and from 5:00pm to 10:30pm, for three (3) days per week, for a total of approximately

thirty-five (35) hours per week.

     (c) Plaintiff MONTALVO was compensated at the tip credit minimum wage throughout

the entirety of his employment with Defendants. From March 2008 to 2009, Plaintiff

MONTALVO was compensated at an hourly rate of $4.60 per hour, for all hours up to forty (40)

hours per week. From 2010 to 2013, Plaintiff MONTALVO was compensated at an hourly rate

of $4.75 per hour, for all hours up to forty (40) hours per week. From 2014 to 2015, Plaintiff

MONTALVO was compensated at an hourly rate of $5.00 per hour, for all hours up to forty (40)

hours per week. From 2016 to 2017, Plaintiff MONTALVO was compensated at an hourly rate

of $7.50 per hour, for all hours up to forty (40) hours per week. In 2018, Plaintiff MONTALVO

was compensated at an hourly rate of $8.65 per hour, for all hours up to forty (40) hours per

week. From 2019 to the present, Plaintiff MONTALVO was compensated at an hourly rate of

$10.00 per hour, for all hours up to forty (40) hours per week.



                                                14
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 15 of 27



     40.    Plaintiff DANIEL HURTADO (“Plaintiff HURTADO”):

     (a) In or around August 2013, Plaintiff HURTADO was hired by Defendants to work as a

food runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff HURTADO continues to

work for Defendants at the Fifth Avenue Restaurant.

     (b) From the beginning of employment with Defendants to January 2017, Plaintiff

HURTADO was regularly scheduled to work from 11:45am to 9:00pm, for three (3) days per

week, and 5:00pm to 10:30pm, for two (2) days per week, for a total of approximately thirty-

eight (38) hours and forty-five (45) minutes per week, or thirty-eight-and-three-fourths (38.75)

hours per week. From January 2017 to the present, Plaintiff HURTADO was regularly scheduled

to work from 5:00pm to 10:30pm, for one (1) day per week, for a total of approximately five (5)

hours and thirty (30) minutes, or five-and-one-half (5.5) hours per week.

     (c) Plaintiff HURTADO was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From August 2013 to December 2013, Plaintiff

HURTADO was compensated at an hourly rate of $4.75 per hour, for all hours up to forty (40)

hours per week. From 2014 to 2015, Plaintiff HURTADO was compensated at an hourly rate of

$5.00 per hour, for all hours up to forty (40) hours per week. From 2016 to 2017, Plaintiff

HURTADO was compensated at an hourly rate of $7.50 per hour, for all hours up to forty (40)

hours per week. In 2018, Plaintiff HURTADO was compensated at an hourly rate of $8.65 per

hour, for all hours up to forty (40) hours per week. From 2019 to the present, Plaintiff

HURTADO was compensated at an hourly rate of $10.00 per hour, for all hours up to forty (40)

hours per week.

     41.    Plaintiff FREDY RAMIREZ (“Plaintiff RAMIREZ”):




                                               15
           Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 16 of 27



     (a) In or around November 2017, Plaintiff RAMIREZ was hired by Defendants to work as

a food runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff RAMIREZ continues

to work for Defendants at the Fifth Avenue Restaurant.

     (b) Throughout Plaintiff RAMIREZ’ employment with Defendants, Plaintiff RAMIREZ

was regularly scheduled to work the following hours each week: Monday, from 6:00am to

3:00pm; Thursday, from 11:00am to 4:00pm; Friday, from 11:45am to 9:00pm; Saturday, from

5:00pm to 10:30 pm; and Sunday, from 11:30am to 9:00pm, for a total of approximately thirty-

eight-and-one-fourth (38.25) hours per week. Furthermore, as Exhibit A illustrates, Plaintiff

RAMIREZ worked six (6) consecutive server shifts during the week of September 24, 2018 at

Defendants’ Uptown Restaurant location.

     (c) Plaintiff RAMIREZ was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From November 2017 to December 2017, Plaintiff

RAMIREZ was compensated at an hourly rate of $7.50 per hour, for all hours up to forty (40)

hours per week. In 2018, Plaintiff RAMIREZ was compensated at an hourly rate of $8.65 per

hour, for all hours up to forty (40) hours per week. From 2019 to the present, Plaintiff

RAMIREZ was compensated at an hourly rate of $10.00 per hour, for all hours up to forty (40)

hours per week.

     42.   Plaintiff JOSE RICARDO LOPEZ (“Plaintiff LOPEZ”):

     (a) In or around January 2016, Plaintiff LOPEZ was hired by Defendants to work as a food

runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff LOPEZ continues to work for

Defendants at the Fifth Avenue Restaurant.




                                              16
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 17 of 27



     (b) Throughout Plaintiff LOPEZ’s employment with Defendants, Plaintiff LOPEZ was

regularly scheduled to work from 10:00am to 3:00pm for four (4) days per week, for a total of

approximately twenty (20) hours per week.

     (c) Plaintiff LOPEZ was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From January 2016 to December 2017, Plaintiff

LOPEZ was compensated at an hourly rate of $7.50 per hour, for all hours up to forty (40) hours

per week. In 2018, Plaintiff LOPEZ was compensated at an hourly rate of $8.65 per hour, for all

hours up to forty (40) hours per week. From 2019 to the present, Plaintiff LOPEZ was

compensated at an hourly rate of $10.00 per hour, for all hours up to forty (40) hours per week.

        43.   Plaintiff MARIO VARGAS (“Plaintiff VARGAS”):

     (a) In or around September 2017, Plaintiff VARGAS was hired by Defendants to work as a

food runner and busboy at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff VARGAS

continues to work for Defendants at the Fifth Avenue Restaurant.

     (b) Throughout Plaintiff VARGAS’ employment with Defendants, Plaintiff VARGAS was

usually scheduled to work from 11:45am to 9:00pm for two (2) days per week, and from 5:00pm

to 11:30pm, for three (3) days per week, for a total of approximately thirty-eight (38) hours per

week.

     (c) Plaintiff VARGAS was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From September 2017 to December 2017, Plaintiff

VARGAS was compensated at an hourly rate of $7.50 per hour, for all hours up to forty (40)

hours per week. In 2018, Plaintiff VARGAS was compensated at an hourly rate of $8.65 per

hour, for all hours up to forty (40) hours per week. From 2019 to the present, Plaintiff VARGAS




                                               17
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 18 of 27



was compensated at an hourly rate of $10.00 per hour, for all hours up to forty (40) hours per

week.

        44.   Plaintiff MAURICIO SANTOS (“Plaintiff SANTOS”):

     (a) In or around June 2014, Plaintiff SANTOS was hired by Defendants to work as a food

runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff SANTOS continues to work

for Defendants at the Fifth Avenue Restaurant.

     (b) Throughout Plaintiff SANTOS’ employment with Defendants, Plaintiff SANTOS was

regularly scheduled to work from 10:00am to 3:00pm, for five (5) days per week, for a total of

approximately twenty-five (25) hours per week.

     (c) Plaintiff SANTOS was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From June 2014 to December 2015, Plaintiff

SANTOS was compensated at an hourly rate of $5.00 per hour, for all hours up to forty (40)

hours per week. From 2016 to 2017, Plaintiff SANTOS was compensated at an hourly rate of

$7.50 per hour, for all hours up to forty (40) hours per week. In 2018, Plaintiff SANTOS was

compensated at an hourly rate of $8.65 per hour, for all hours up to forty (40) hours per week.

From 2019 to the present, Plaintiff SANTOS was compensated at an hourly rate of $10.00 per

hour, for all hours up to forty (40) hours per week.

        45.   Plaintiff VICTOR HUGO SERRANO (“Plaintiff SERRANO”):

     (a) In or around April 2014, Plaintiff SERRANO was hired by Defendants to work as afood

runner at Defendants’ Fifth Avenue Fig & Olive location. Plaintiff SERRANO continues to work

for Defendants at the Fifth Avenue Restaurant.

     (b) Throughout Plaintiff SERRANO’s employment with Defendants, Plaintiff SERRANO

was regularly scheduled to work from 5:00pm to 10:30pm for two (2) days per week, from



                                                 18
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 19 of 27



11:45am to 9:30pm for two (2) days per week, and from 5:00pm to 11:00pm for one (1) day per

week, for a total of approximately thirty-six (36) hours and thirty (30) minutes per week, or

thirty-six-and-one-half (36.5) hours per week.

     (c) Plaintiff SERRANO was compensated at the tip credit minimum wage throughout the

entirety of his employment with Defendants. From April 2014 to December 2015, Plaintiff

SERRANO was compensated at an hourly rate of $5.00 per hour, for all hours up to forty (40)

hours per week. From 2016 to 2017, Plaintiff SERRANO was compensated at an hourly rate of

$7.50 per hour, for all hours up to forty (40) hours per week. In 2018, Plaintiff SERRANO was

compensated at an hourly rate of $8.65 per hour, for all hours up to forty (40) hours per week.

From 2019 to the present, Plaintiff SERRANO was compensated at an hourly rate of $10.00 per

hour, for all hours up to forty (40) hours per week.

      46.   At all relevant times, Defendants made automatic meal deductions of either thirty

(30) minutes or sixty (60) minutes from each of Plaintiffs’ scheduled single shifts and double

shifts, respectively. However, due to how busy each of their scheduled shifts were, Plaintiffs

were unable to actually take a meal break approximately three (3) days each workweek.

Therefore, Plaintiffs routinely performed off-the-clock work during Defendants’ automatically

imposed meal break period. Plaintiffs were never paid for this off-the-clock work. Similarly,

FLSA Collective Plaintiffs and Class members performed off-the-clock work due to Defendants’

automatically imposed meal breaks, and have not been compensated for this off-the-clock work.

      47.   At all relevant times, Plaintiffs, FLSA Collective Plaintiffs, and the Class were paid

below the minimum wage at an invalid tip credit minimum wage. Defendants were not entitled to

claim any tip credit allowance under the FLSA or NYLL because Defendants (i) failed to

properly provide tip credit notice in violation of the FLSA; (ii) failed to inform them that the tip



                                                 19
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 20 of 27



credit claimed by Defendants cannot exceed the amount of tips actually received by them in

violation of the FLSA; (iii) failed to inform that all tips received by them are to be retained by

them except pursuant to a valid tip pooling arrangement in violation of the FLSA; (iv) failed to

inform that tip credit will not apply unless they have been informed of the foregoing tip credit

notice requirement in violation of the FLSA; (v) claimed tip credit for all hours worked despite

having caused tipped employees to engage in non-tipped duties for hours exceeding twenty (20)

percent of the total hours worked each workweek in violation of the FLSA and NYLL; (vi) failed

to accurately track daily tips earned or maintain records thereof; (vii) failed to properly provide

tip credit notice at hiring and annually thereafter in violation of the NYLL; (viii) failed to

provide a proper wage statement with every payment of wages informing Plaintiffs and other

tipped employees of the amount of tip credit deducted for each payment period, in violation of

the NYLL; and (ix) illegally retained gratuities. Defendants kept all cash tips and only split credit

card tips among tipped employees.

      48.   Plaintiffs, FLSA Collective Plaintiffs, and the Class were required to dedicate more

than 20% of their working time performing non-tipped related activities, such as cutting bread,

refilling condiment containers, toasting almonds, preparing garnish for all plates, performing

expeditor duties, and performing porter duties. Any time the porter is out, tipped employees

would have to do all of his work. Furthermore, for the approximately fifteen (15) private

banquets or events that would take place each month at Defendants’ Restaurants, Plaintiffs,

FLSA Collective Plaintiffs, and the Class were required to set up all furniture, tables, and chairs.

At all relevant times, Plaintiffs, FLSA Collective Plaintiffs and Class members were

compensated at the tipped credit minimum wage rate, despite the fact that they engaged in non-

tipped activities for hours exceeding 20% of the total hours worked each week.



                                                 20
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 21 of 27



      49.   At all relevant times to this action, while Defendants compensate Plaintiffs, FLSA

Collective Plaintiffs, and Class members at a rate of twenty-four (24) or twenty-five (25) dollars

per hour for performing work duties in connection with private banquets or events, Defendants

unlawfully retain all gratuities or service charges generated from these private banquets and

events. Furthermore, although Plaintiffs, FLSA Collective Plaintiffs, and Class members never

received any such gratuities or service charges from private banquets or events, an event

coordinator would receive approximately two (2) to three (3) percent of the gratuity or service

charges generated from each private event. At all relevant times, Defendants never remitted any

such gratuities or service charges to Plaintiffs, FLSA Collective Plaintiffs, and Class members.

Furthermore, Defendants compensated Plaintiffs, FLSA Collective Plaintiffs, and Class members

at rates above the minimum wage rate during hours that they worked during the event in order to

keep the banquet event gratuities. However, such gratuities must be remitted to Plaintiffs, FLSA

Collective Plaintiffs, and Class members regardless of whether Defendants claimed a tip credit,

as Defendants are not permitted to accept any such gratuities.

      50.   Defendants further illegally retained gratuities by permitting managers to retain cash

gratuities. At all times, Defendants maintained a policy of not recording cash tips, and therefore,

such tips were kept by managers and not redistributed to Plaintiffs, FLSA Collective Plaintiffs

and Class members. At all times, Defendants failed to maintain tips sheets and failed to inform

Plaintiffs, FLSA Collective Plaintiffs and Class members of the tip pool and their respective tip

pool contribution.

      51.   Defendants failed to provide Plaintiffs and the Class members with proper wage

notices at hiring and annually thereafter. Plaintiffs did not receive proper wage notices either

upon being hired or annually since the date of hiring in violation of the New York Labor Law.



                                                21
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 22 of 27



      52.   Plaintiffs and Class members received wage statements that were not in compliance

with the New York Labor Law. Defendants were required to provide itemized listings of

deductions taken on a wage statement with every payment of wages. Defendants failed to satisfy

the requirements under the NYLL because the wage statements did not clearly include tip credit

allowance for each payment period.

      53.   Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA minimum wage or the New York State minimum wage, and the proper

overtime rate thereof for hours worked over forty (40) in a workweek, to Plaintiffs, FLSA

Collective Plaintiffs and Class members. Defendants were not entitled to claim any tip credits

under FLSA or NYLL.

      54.   Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the New York Labor Law.

      55.   Defendants failed to provide proper wage notices to employees, at the beginning of

employment and annually thereafter, pursuant to the requirements of the New York Labor Law.

      56.   Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                              COUNT I

               VIOLATION OF THE FAIR LABOR STANDARDS ACT
         ON BEHALF OF PLAINTIFFS AND FLSA COLLECTIVE PLAINTIFFS

      57.   Plaintiffs reallege and reaver Paragraphs 1 through 56 of this class and collective

action Complaint as fully set forth herein.




                                                22
              Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 23 of 27



       58.    At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiffs, and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       59.    At all relevant times, Defendants employed Plaintiffs, and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       60.    At all relevant times, each Corporate Defendant had gross annual revenues in excess

of $500,000.

       61.    At all relevant times, Defendants had a policy and practice of failing to pay the

statutory minimum wage to Plaintiffs and FLSA Collective Plaintiffs for their hours worked.

Defendants were also not entitled to claim any tip credits under the FLSA.

       62.    At all relevant times, Defendants had a policy and practice of failing to pay to

Plaintiffs and FLSA Collective Plaintiffs for all hours worked due to Defendants’ time-shaving

practices.

       63.    At all relevant times, Defendants had a policy and practice of illegally retaining

gratuities.

       64.    Records, if any exist, concerning the number of hours worked by Plaintiffs and

FLSA Collective Plaintiffs and the actual compensation paid to Plaintiffs and FLSA Collective

Plaintiffs should be in the possession and custody of the Defendants. Plaintiffs intend to obtain

these records by appropriate discovery proceedings to be taken promptly in this case and, if

necessary, will then seek leave of Court to amend this Complaint to set forth the precise amount

due.




                                                23
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 24 of 27



      65.   Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

Plaintiffs of their rights under the FLSA.

      66.   As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages

pursuant to the FLSA.

      67.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages,

illegally retained gratuities, plus an equal amount as liquidated damages.

      68.   Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                              COUNT II

                    VIOLATION OF THE NEW YORK LABOR LAW
                  ON BEHALF OF PLAINTIFFS AND CLASS MEMBERS

      69.   Plaintiffs reallege and reaver Paragraphs 1 through 68 of this class and collective

action Complaint as fully set forth herein.

      70.   At all relevant times, Plaintiffs and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§ 2 and 651.

      71.   Defendants willfully violated Plaintiffs’ and Class members’ rights by failing to pay

them the statutory minimum wage and proper overtime premium for their lawful hours worked.

Defendants were not entitled to claim any tip credits.

      72.   At all relevant times, Defendants had a policy and practice of failing to pay to

Plaintiffs and Class members for all hours worked due to Defendants’ time-shaving practices.

      73.   At all relevant times, Defendants had a policy and practice of illegally retaining

gratuities, service charges, and cash tips.

                                                 24
            Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 25 of 27



      74.   Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the New York Labor Law. Defendants are

required to provide itemized listings of deductions taken on each wage statement. Defendants

failed to satisfy the requirements under the NYLL because such tip credit allowance not included

in wage statements to tipped employees for each payment period in 2018.

      75.   Defendants knowingly and willfully operated their business with a policy of not

providing all non-exempt employees proper wage notice, at date of hiring and annually

thereafter, as required under the New York Labor Law.

      76.   Due to the Defendants’ New York Labor Law violations, Plaintiffs and Class

members are entitled to recover from Defendants unpaid wages, illegally retained gratuities,

damages for unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages,

statutory penalties and costs and disbursements of the action, pursuant to New York Labor Law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

       a.   A declaratory judgment that the practices complained of herein are unlawful under

            the FLSA and the New York Labor Law;

       b.   An injunction against Defendants and their officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by

            law, from engaging in each of the unlawful practices, policies and patterns set forth

            herein;

       c.   An award of unpaid wages due under the FLSA and the New York Labor Law,

            including those due to Defendants’ time-shaving practices;



                                                25
             Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 26 of 27



        d.   An award of unpaid wages due under the FLSA and the New York Labor Law,

             including those due to an invalid tip credit;

        e.   An award of damages representing Defendants’ illegal retention of gratuities;

        f.   An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to proper wages pursuant to 29 U.S.C. § 216;

        g.   An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay proper wages pursuant to the New York Labor Law;

        h.   An award of prejudgment and postjudgment interest, costs and expenses of this

             action together with reasonable attorneys’ and expert fees and statutory penalties;

        i.   Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

        j.   Designation of this action as a class action pursuant to F.R.C.P. 23;

        k.   Designation of Plaintiffs as Representatives of the Class; and

        l.   Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

jury on all issues so triable as of right by jury.


Dated: February 24, 2020

                                                 Respectfully submitted,

                                          By: /s/ C.K. Lee
                                              C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 124 West 24th Street, Eighth Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188

                                                     26
Case 1:20-cv-01603 Document 1 Filed 02/24/20 Page 27 of 27



                          Fax: 212-465-1181
                          Attorneys for Plaintiffs,
                          FLSA Collective Plaintiffs, and the Class




                            27
